Exhibit 99.1 QR Srl AUDITED FINANCIAL STATEMENTS IN EUROS INDEX TO FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FINANCIAL STATEMENTS Balance Sheets as of December 31, 2006 and 2005 3 Statements of Operations for the Years Ended December 31, 2006, 2005 and 2004 4 Statement of Shareholders’ Equity for the Years Ended December 31, 2006 and 2005 5 Statements of Cash Flows for the Years Ended December 31, 2006, 2005 and 2004 6-7 Notes to Financial Statements 8-17 1 To the Board of Directors AFP Imaging Corporation We have audited the accompanying balance sheets of QR s.r.l, Verona as of December 31, 2006 and 2005 and the related statements of operations, shareholders' equity and cash flows for each of the three years ended December 31, 2006. These financial statements are the responsibility of the management of the Company. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the QR s.r.l. as of December 31, 2006 and 2005 and the results of its operations and its cash flows for each of the three years ended December 31, 2006 in conformity with United States generally accepted accounting principles. PITAGORA REVISIONE s.r.l. Turin, Italy May 23, 2007 2 QR S.R.L. BALANCE SHEETS Expressed in Euros December, 31 2006 2005 ASSETS Current assets: Cash and cash equivalents 1,649,872 1,457,181 Accounts receivable, less allowance for doubtful accounts of €235.043 and €9,600 1,171,713 1,698,844 Accounts receivable - related parties 351,600 Inventories 670,233 547,769 Prepaid expenses and other current assets 88,542 219,881 Advances 4,847 0 Deferred Income taxes 245,656 68,760 Total current assets 3,830,863 4,344,035 Deferred income taxes non-current 296,619 52,770 Intangible fixed assets 0 3,000 Tangible fixed assets, net of accumulated depreciation of € 53,244 and, € 53.244 119,835 357,314 Total Assets 4,247,317 4,757,119 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Due to related parties 200,000 300,000 Accounts payable -trade 695,649 603,732 Other creditors and accrued expenses 730,236 609,717 Compensation payable- related parties 352,269 Royalties payable - related parties 528,402 1,264,167 Total current liabilities 2,506,556 2,777,616 Non current liabilities: Long term payables - related parties - 1,200,000 Severance indemnity 181,234 169,981 Total non current liabilities: 181,234 1,369,981 Total liabilities 2,687,790 4,147,597 Shareholders' Equity: Share capital QR S.r.l. 10,400 10,400 Share capital NIM S.r.l. 0 10,400 Earnings retained and reserves 687,563 811,552 Net Income 861,564 1,400,274 Total shareholders' equity 1,559,527 609,522 Total Liabilities and Shareholders' Equity 4,247,317 4,757,119 See Notes to Financial Statements 3 QR S.R.L. STATEMENTS OF OPERATIONS Expressed in Euros Combined Combined Years ended December, 31 2006 2005 2004 Net sales 7,157,380 6,204,875 3,989,462 Cost of sales (2,679,474 ) (2,281,011 ) (1,383,882 ) Gross profit 4,477,906 3,923,864 2,605,580 Selling, general and administrative expenses (2,366,359 ) (1,301,062 ) (1,099,096 ) Research and development expenses (465,882 ) (264,424 ) (319,943 ) Depreciation and amortization (75,537 ) (106,842 ) (109,080 ) Operating profit 1,570,128 2,251,536 1,077,461 Interest expense, net of interest income 22,171 68,403 (76,185 ) Income before income taxes 1,592,299 2,319,939 1,001,276 Income taxes (730,735 ) (919,666 ) (421,912 ) Net income 861,564 1,400,274 579,364 See Notes to Financial Statements 4 QR S.R.L. STATEMENTS OF SHAREHOLDERS' EQUITY Expressed in Euros Years ended December, 31 2004, 2005 and 2006 Share capital NIM S.r.l. Share capital QR S.r.l. Distribution to shareholders Earnings retained and reserves Total Balance January1, 2004 10,400 10,400 0 1,514,941 1,535,741 Distribution of dividend QR S.r.l. (100,000 ) (100,000 ) Distribution of dividend NIM S.r.l. (300,000 ) (300,000 ) Net income 2004 579,364 579,364 Balance January1, 2005 10,400 10,400 0 1,694,305 1,715,105 Purchase of QR's shares from shareholders, treated as distribution (2,505,857 ) (2,505,857 ) Net income 2005 1,400,274 1,400,274 Balance December 31, 2005 10,400 10,400 (2,505,857 ) 3,094,579 609,522 Removal of NIM from Combination (10,400 ) 2,505,857 (1,914,645 ) 580,812 Balances January 1, 2006 0 10,400 0 1,179,934 1,190,334 Adjustment to the value of the busines purchased from NIM, treated as distribution (784,654 ) (784,654 ) Deferred tax thereon 292,283 292,283 Net income 2006 861,564 861,564 Balance December 31, 2006 0 10,400 0 1,549,127 1,559,527 See Notes to Financial Statements 5 QR S.R.L. STATEMENT OF CASH FLOWS Expressed in Euros Combined 2006 2005 2004 Cash Provided by (Used for) Operating activities: Net income 861,564 1,400,274 579,364 Adjustements to reconcile net income (loss) to net cash provided by operating activities: - Depreciation of fixed assets 75,537 106,842 109,080 - Change in deferred income taxes (128,462 ) 90,763 (105,349 ) - Changes in assets and liabilities: (Increase) decrease in receivables 351,640 (703,038 ) (271,026 ) (Increase) decrease in inventories (122,464 ) 250,626 (615,059 ) (Increase) decrease in prepaid expenses and other assets 83,227 17,661 2,696 Increase (Decrease)in accounts payable - trade 519,804 193,274 114,035 Increase (Decrease)in accued expenses, other liabilities and income taxes payable 562,291 631,566 (115,393 ) - Royalties - related parties (735,765 ) (187,361 ) (165,000 ) - Severance indemnity provision 34,163 31,811 28,425 - Severance indemnity paid (22,910 ) (691 ) (15,615 ) Net cash provided by operating activities 1,478,625 1,831,727 (453,842 ) Cash Provided by (Used for) Investing Activities: - Capital expenditures net (40,359 ) (161,780 ) (196,774 ) - Changes in other fixed assets 568 Cash used for purchase of business from NIM, a related party (776,493 ) Net cash provided (used) by investing activities (816,852 ) (161,780 ) (196,206 ) Cash Provided by (Used for) financing activities: - Cash dividends paid (400,000 ) Purchase of QR shares from NIM, treated as distribution (2,505,857 ) - Proceeds from long-term payables -related parties 1,200,000 Net cash provided (used) for purchaes of NIM shares/financing activities 0 (1,305,857 ) (400,000 ) Cash and cash equivalents: - Increase (decrease) during the period 661,773 364,090 (1,050,048 ) - Beginning of year 1,457,181 1,093,091 2,143,139 Less: cash decrease on removal of N IM from Combination -Note (469,082 ) End of year 1,649,872 1,457,181 1,093,091 See Notes to Financial Statements 6 Notes: 1. The purchase of the business from NIM is represented by: Value and transaction costs charged to retained earnings 784,654 Inventories 247,464 Fixed assets 42,954 Less: termination indemnities assumed (98,579 ) Unpaid portion (200,000 ) Net 776,493 2. The removal of NIM from Combination is represented by: Accounts recievable and prepaid expenses 762,195 Accounts payable and accruals (817,390 ) Long term payables related parties (1,200,000 ) Fixed assets 205,301 Increases in net equity 580,812 Net decrease in cash and cash equivalents (469,082 ) See Notes to Financial Statements 7 QR SRL, Verona Notes to Financial Statements 1.Nature of business QR Srl, (hereinafter QR or the Company) was incorporated in January 1990 under the laws of the Italy. At December 31, 2006 QR was owned by Nim Srl, 50% (hereinafter NIM), Verfid Srl , 42.50% (a related entity) and Mr Tommasi 7.5% and is engaged in the business of designing, developing and manufacturing equipment for generating, capturing and/or producing dental diagnostic images through digital imaging technologies. These products, which are used by medical and dental professionals, are marketed and sold to worldwide markets directly and through independent and unaffiliated distributors. The headquarters of QR are in Verona, Italy. At December 31, 2006 QR employed 22 people. 2.Basis of preparation of financial statements In 2005 and 2004 QR and NIM were under common ownership and management; furthermore QR marketed, and sold only products manufactured by NIM. In January 2006, NIM transferred its business (i.e. certain assets and liabilities, customers and suppliers, and people) to QR in exchange for cash consideration and a loan payable. The Combined financial statements for 2005 and 2004 represent QR and NIM as a single business entity (hereinafter the Combined business). In the preparation of the Combined financial statements for 2005 and 2004 the following principles have been applied: § All significant inter-company transactions and balances have been eliminated, § Unrealized inter-company profits in inventories have been eliminated § The amount of Euro 2,505,857paid in 2005 by NIM for the acquisition of 50% in QR from related parties has been shown as a reduction in the Combined net equity and treated as distribution to shareholders. § The Combined financial statements for 2005 and 2004are prepared under the common ownership concept. The purchase by QR of the business from NIM as of January1,2006 has been accounted for at histrorical cost of assets less liabilities assumed as the deal was entered into between entities under common control. The NIM balances not transeferred to QR as of January 1, 2006 have been removed from the Combined balance sheet and shown as movement in the statement of shareholders’ equity and movements in the statetement of cash flows. The preparation of financial statements in conformity with United States generally accepted accounting principles (hereinafter US GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. QR and NIM prepare their separate annual financial statements in accordance with Italian law and accounting principles generally accepted in Italy (hereinafter Italian GAAP); the adjustments thathave been made for the purpose of preparation of financial statements in accordance with US GAAP mainly relate toinventory valuation adjustments, write off of deferred research and development and advertising costs and of other intangible assets, accrual accounting for revenues and expenses and to deferred taxation. 3.Accounting Policies The principal accounting policies applied are as follows: Intangible fixed assets The costs of computer software developed or acquired for internal use incurred during the preliminary project stage are expensed as incurred.Costs incurred during the application development stage are capitalized.Costs incurred during the post-implementation or operation stage are expensed as incurred. 8 Intangible fixed assets are stated at cost and are amortized on a straight line basis over the period of expected future benefit as follows: Software 3 years Other 5years Tangible fixed assets Tangible fixed assets are stated at purchase cost. The book value includes any ancillary costs and the costs incurred for the use of the asset, less any trade discounts and any significant cash discounts. Assets are written down to reflect any other than temporary impairment in value. The depreciation charged to the statement of operations has been calculated on the basis of the useful lives of the assets, taking into account their use, destination and economic-technical life, over the following estimated useful lives: Tools, furniture and equipment. 6.66 years Cars 4 years Electronic machines 5 years Leasehold improvements Contract duration Office furniture 8 years Other 5 years Ordinary repair and maintenance costs are charged to the statement of operations in the year they are incurred. Alterations and major overhauls that extend the life or increase the capacity of the assets are capitalised. Sales and disposals of assets are recorded by removing the cost and accumulated depreciation from the accounts with any resulting gain or loss reflected in the statement of operations. The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.An asset is considered to be impaired when the sum of the undiscounted future net cash flows expected to result from the use of the asset and its eventual disposition is less than its carrying amount.The amount of impairment loss, if any, is measured as the difference between the net book value of the asset and its estimated fair value. Cash and cash equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents. The Company maintains cash in bank deposit accounts where balances exceed the limits guaranteed in Italy. The Company has not experienced any losses on these accounts and expects none in the future. Accounts receivable Accounts receivable are stated at estimated realisable value. The nominal value has been adjusted to the presumed realisable value by means of a provision for bad debts taking into account the general economic conditions, the state of the company’s industry sector, the country risk and the solvability of the customers. Accounts payable Accounts payable are recorded at invoice values, adjusted by any returns of goods or credit notes. 9 Accruals, prepayments and deferrals Costs and revenues applicable to more than one accounting period are recorded under this heading to reflect the accrual accounting principle. Inventories Raw materials, auxiliary materials and semi-finished and finished products are valued at the lower of cost or market. Cost is determined using identified costs, approximating the FIFO method for raw materials and components and such content in semi-finished and finished products. Direct labour costs and manufacturing overheads are included in the valuation of the latter two categories. Provision is made for potential losses on obsolete or slow-moving inventories, taking into account their expected future use and estimated realizable value. Demonstration equipment with customers is valued at manufacturing costs described above, reduced for reduction in value in view of its technical obsolescence, over periods not exceeding five years. Employee severance indemnities This provision is set up in accordance with current Italian legislation and labour contract and reflects the liability accrued to all employees as at the balance sheet date. Pensions The Company has no voluntary pension scheme; it contributes to obligatory State schemes in respect of which after payment of monthly contributions it has no further obligations. Recognition of income Revenue is recognized when persuasive evidence of an arrangement exists, the product has been delivered, the rights and risks of ownership have passed to the customer, the price is fixed and determinable, and collection of the resulting receivable is reasonably assured.For arrangements which include customer acceptance provisions, revenue is not recognized until the terms of acceptance are met.Reserves for sales returns and allowances are estimated and provided for at the time of shipment. Financial income and income from the provision of services are recognised on an accruals basis, when services are rendered. Revenues and proceeds, costs and charges related to transactions in foreign currencies are determined at the exchange rate in force at the date when the relevant transaction takes place. Two customers represented more than 10% each fro a total of 23% of the Company’s sales in the year ended December 31, 2006 and more than 61% and 28% in the year ended December 31, 2005 and 2004 respectively. At December 31 2006 five customers represented more than 10 %( in total 70%) of receivables- trade (gross), at December 31, 2005: three customers for a total of 38%. Shipping costs Shipping costs are included in selling expenses and amounted to Euro 82.175, Euro 8.126 and Euro 8.608 for the years ended December 31, 2006, 2005 and 2004. Research and development Research and development costs are recorded as expense in the year incurred. These costs are incurred in connection with the design and development of new or enhanced products. Warranty costs The Company generally warrants its products for one year after sale.The Company provides for estimated future warranty costs at the time revenue is recognized, based on historical trends. 10 Foreign currency receivables and payables Receivables and payables denominated in currencies other than the Euro are originally translated into Euro by adopting the accounting rates at the date of the respective transactions. Exchange rate differences arising at the time of collection of receivables or settlement of payables are credited or charged to the statement of operations. Income taxes Current tax liabilities are provided at amounts due to tax authorities, based on reasonable estimates of taxation for the year. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the US GAAP financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Fair value of financial instruments The carrying amounts of accounts receivable, accounts payable and accrued expenses approximate fair value due to the short-term nature of the accounts. The fair values of long-term obligations approximate their carrying values based on the nature of these instruments. Recent pronouncements In June2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation (“FIN”) No.48, “Accounting for Uncertainty in Income Taxes,” an interpretation of FASB Statement No.109, “Accounting for Income Taxes,” which clarifies accounting for and disclosure of uncertainty in tax positions. FIN No.48 prescribes a recognition threshold and measurement attribute for the financial recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation is effective for fiscal years beginning after December15, 2006. The Company is currently evaluating the impact of adopting FIN No.48. In September2006, the FASB issued SFAS No.157, “Fair Value Measurements.” This standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosure about fair value measurements. SFAS No.157 applies to other accounting standards that require or permit fair value measurements. Accordingly, this statement does not require any new fair value measurement. This statement is effective for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. The Company does not expect the requirements of SFAS No.157 to have an impact on its financial statements. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities".SFAS No. 159 permits entities to choose to measure, on an item-by-item basis, specified financial instruments and certain other items at fair value.Unrealized gains and losses on items for which the fair value option has been elected are required to be reported in earnings at each reporting date.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007, the provisions of which are required to be applied prospectively.The Company does not expect the requirements of SFAS No.159 to have an impact on its financial statements. Management does not believe that any other recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying financial statements. 4.Cash and cash equivalents 2006 2005 Euro Euro Banks 1,645,405 1,445,426 Cash 1,696 7,326 Foreign currency cash 2,771 4,429 Total 1,649,872 1,457,181 11 5.Accounts receivable 2006 2005 Euro Euro Accounts receivable – trade 1,178,246 1,434,574 Accounts receivable Lessinia 2000 – a related party - 351,600 Accounts receivable trade – Aperio 216,943 273,765 Unbilled shipment 11,567 0 Provision for bad and doubtful receivables (235,043 ) (9,500 ) Other 5 Total 1,171,713 2,050,444 6.Inventories 2006 2005 Euro Euro Raw materials, components and work in progress 497,935 217,526 Finished goods 172,298 330,243 Total 670,233 547,769 7.Prepaid expenses and other current assets 2006 2005 Euro Euro Current tax assets -VAT receivable 47,893 137,524 Advance payment 21,693 Prepaid expenses 35,586 60,664 Other 5,063 - Total 88,542 219,881 12 Deferred Income Taxes 2006 2005 Value adjustment charged to net equity, etc 296,619 52,770 Inventory adjustments -78,965 0 Elimination of inter-company profits in inventories 0 59,159 Compensation paidand accrued 105,613 9,601 Allowance for bad debts 80,811 Deferred revenues 121,062 Provision on loss on returns 17,135 Total 542,275 Current 245,656 68,760 Non current 296,619 52,770 Total 542,275 121,530 8.Tangible fixed assets, net 2006 2005 Euro Euro Tools, furniture and other. 16,632 13,413 Motor vehicles 53,257 83,445 Electronic machines 38,783 46,488 Office furniture 11,163 11,430 Lease- hold improvements 0 187,490 Other 0 15,048 Total 119,835 357,314 As at January 1, 2006 net fixed assets totalling Euro 205.301 were retained by NIM and therefore removed from the combined balance sheet. 9.Payable to related parties The amount of Euro 200,000 refers to the balance payable to NIM for the purchase of the business as at January 1, 2006; this amount was repaid in May 2007. The balance at December 31, 2005of Euro 1.200.000 related to the purchase of NIM’s 50% in QR and was removed as at January 1, 2006 from the balance sheet when NIM was no longer included in the Combined financial statements. 13 10.Other creditors and accrued expenses 2006 2005 Euro Euro Current income taxes and VAT payable 320,340 446,253 Taxes and social security withheld 178,293 Social security contributions 47,779 36,382 Wages and salaries, bonuses, etc 103,916 73,378 Deferred revenues 10,000 14,145 Other 23,932 25,159 Advances from customers 14,400 Total 684,260 609,717 11.Compensation payable – related parties The balance relates to percentage-of-profit-based compensations payable for 2006 to the Sole Director and the Proxy- legal representative, approved by shareholders in the amount of Euro 704.537, less amounts advanced to December 31, 2006 totalling 352,268. 12.Due for royalties- related parties From January 1, 2004 and to December 31, 2006 royalties were payable at fixed annual amounts of Euro 288,000 per annum. The amount of Euro 528.402 represents the amounts due to two related parties at December 31, 2006 (Euro 1.264.167 at December 31, 2005). 13.Employee severance indemnities Under Italian labour laws and regulations all employees are entitled to an indemnity upon termination of their employment relationship for any reason. The benefit accrues to the employee on a pro-rata basis during their employment period and is based on the individuals’ salary. The vested benefit payable accrues interest, and employees can receive advances thereof in certain specified situations, all as defined in the applicable labour contract. The reserve for termination indemnities shown in the financial statements reflects the total amount of the indemnities, net of any advances given, that each employee would be entitled to receive if termination were to occur as of the balance sheet date. The reserve for employee termination indemnities is the result of the following movements: 2006 2005 Euro Euro Balance, at beginning of year 169,981 138,861 Provision for the year 34,163 31,811 Indemnities paid (22,910 ) (691 ) Balanceatend of year 181,234 169,981 14.Share capital The share capital of QR Srl. is fully subscribed, paid-up and filed with the Companies’
